

117 SRES 329 ATS: Amending the eligibility criteria for the Senate Employee Child Care Center. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 329IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Klobuchar (for herself and Mrs. Blackburn) submitted the following resolution; which was considered and agreed toRESOLUTIONAmending the eligibility criteria for the Senate Employee Child Care Center. 1.Senate Employee Child Care Center(a)DefinitionsIn this section—(1)the term Board means the Board of Directors of the Center; (2)the term Center means the Senate Employee Child Care Center; (3)the term Congressional employee means a Congressional employee, as defined in section 2107 of title 5, United States Code, who is not an employee of the Senate or an employee of the Center; (4)the term employee of the Senate has the meaning given that term in section 207(e)(9) of title 18, United States Code; and(5)the term Federal employee means an employee, as defined in section 2105 of title 5, United States Code, who is not an employee of the Senate, an employee of the Center, or a Congressional employee. (b)ReimbursementFor fiscal year 2022, and each fiscal year thereafter, the Secretary of the Senate shall, from amounts in the appropriations account Miscellaneous Items within the contingent fund of the Senate, reimburse the Center for the cost of the basic pay paid to the Executive Director and the cost of the basic pay paid to the Assistant Director of the Center.(c)Enrollment(1)In generalAs a condition of receiving reimbursement under subsection (b), not later than 120 days after the date on which no parent or guardian of a child enrolled at the Center is serving in a position as an employee of the Senate, an employee of the Center, a Congressional employee, or a Federal employee, the Center shall terminate the enrollment of the child at the Center.(2)OrderAs a condition of receiving reimbursement under subsection (b), the Center shall provide enrollment— (A)first, to a child of an individual serving as a Senate employee or as an employee of the Center; (B)second, to a child of an individual serving as a Congressional employee; and(C)third, if there is an enrollment slot available in the Center, no child of an individual serving as an employee of the Senate, as an employee of the Center, or as a Congressional employee accepts the slot, and no currently enrolled child is ready to transition to the class in which the slot is available, to a child of an individual serving as a Federal employee. (3)Effective date; application(A)In generalParagraph (1) shall take effect on the date that is 180 days after the date of adoption of this resolution.(B)Application to employees separating from service before effective dateFor purposes of applying paragraph (1) to a parent or guardian of a child enrolled at the Center who ceases serving in a position as a Congressional employee, an employee of the Center, or Federal employee before the date on which paragraph (1) takes effect, the parent or guardian shall be deemed to have separated from such service on the date on which paragraph (1) takes effect. 